DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Status of Claims 
Claims 1-24 are currently pending.  Claims 6-13 and 17-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. 
  Claims 1-5 and 14-16 are examined on their merits in light of the elected species of claim 3 as the farnesol analog structure and the value of n as 2.


Previous Rejections
            Rejections and/or objections not reiterated from previous office actions are hereby withdrawn as are those rejections and/or objections expressly stated to be withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.   


Rejections Maintained 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to 
The rejection of claims 1-5 and 14-16 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim et al. Inhibition Effect of New Farnesol Derivatives on All-Trans-Retinoic Acid Metabolism, Metabolism, Vol 50 No 11 (November) 2001, pp 1356-1360 (3/17/2020 IDS) in view of Scavone (U.S. 2008/0213191) (3/17/2020 IDS) is maintained.  
Kim et al. (Kim) teaches an esterified hydroxy form of farnesyl (See page 1358 Farnesol-succinic anhydride conjugate).   Kim teaches the farnesyl structure in claim 3.  In the Farnesol-succinic anhydride conjugate disclosed on page 1358 of Kim the covalent linkage is a first ester group as called for in instant claim 2.   In the Farnesol-succinic anhydride conjugate disclosed on page 1358 of Kim, n is 2 as called for in instant claim 4.  Kim teaches that derivitization of farnesol, especially with carboxylic end groups might be important factors in causing a higher inhibition effect of atRA metabolism. (See Abstract).
Kim et al. does not teach a wipe or an absorbent article or why farnesol derivatives would be useful in a wipe or absorbent article.  These deficiencies are made up for with the teachings of Scavone.
Scavone et al. (Scavone) teaches wipes that comprise a plurality of particles (fibers) wherein the wipes can contain farnesol.  (See Abstract).  Consequently, Scavone teaches wipes that comprise webs with a plurality of fibers as called for in  instant claim 15.  Scavone also teaches absorbent articles that are to be applied against the body with a liquid permeable top sheet or cover layer, a liquid impermeable back 
Additionally, Scavone teaches a wipe that comprises a web that includes a plurality of fibers as called for in instant claims 1 and 15.  (See Abstract).  The composition may be disposed between the bodyside liner and the cover as called for in instant claim 16. (See [0013]).   Scavone teaches that farnesol is an active that can be used with the wipes and absorbent article and has deoderant or antiperspirant activity. (See Scavone [0065]).    
It would have been prima facie obvious to the person of ordinary skill in the art making the Kim compound to use the esterified hydroxy form of farnesyl in a wipe or adsorbent article as taught by Scavone because it is known to use farnesol in wipes and absorbent articles in order to provide antiperspirant or deodorant ability as taught by Scavone.   
With respect to the solubility in water called for in instant claim 14, Kim in view of Scavone teach the same composition as the claimed composition.  Both the claimed composition and the Kim in view of Scavone composition have the exact same farnesol analog. Since it contains structurally identical components, the Kim in view of Scavone composition would necessarily possess the solubility claimed in claim 14.  



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The rejection of claims 1-5 and 14-16 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-9 and 17 of US Patent No. 10532124 in view of Kim et al. Inhibition Effect of New Farnesol Derivatives on All-Trans-Retinoic Acid Metabolism, Metabolism, Vol 50 No 11 (November) 2001, pp 1356-1360 (3/17/2020 IDS) is maintained. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims are directed to a web comprising a plurality of fibers wherein the web comprises a treatment composition comprising a farnesol analog of instant claim 2 wherein n is 2.  
The claims of US Patent No. 10532124 are also directed to a web comprising a plurality of fibers wherein the web comprises a treatment composition comprising farnesol analogs.  The claims of US Patent No. 9084738 differ from those of the instant application because they do not teach why the farnesol analog of claim 2 wherein n is 2 would be useful in a wipe or absorbent article.  These deficiencies are made up for with the teachings of Kim.  
The teachings of Kim are described supra.  It would have been prima facie obvious to the person of ordinary skill in the art making the composition of US Patent No. 10532124 to use the etherified hydroxy form of farnesyl taught by Kim (structure 2 when n is 2) in order to cause a higher inhibition effect of atRA metabolism as taught by Kim.    




Response to Arguments
            Applicants’ comments on April 12, 2021 have been fully considered and are not found to be persuasive for the reasons provided herein.  
          Applicants argue that with respect to the rejection of claims 1-5 and 14-16 over Kim in view of Scavone, Scavone is directed generally to personal care products.  Applicants argue that a person of ordinary skill would not have any motivation to combine the teachings of Kim with Scavone because it would destroy the purpose of Kim.  Kim contains no generalized teaching of farnesol derivatives (there is no teachings that the farnesol derivatives are effective for anything other than inhibition of P450) and only teaches a select few farnesol derivatives that may be ingested for the inhibition of cytochrome P450 during oral administration.  Conversely, Scavone is directed to personal care products including compositions that are applied to the body that include a cyclodextrin complexing material and a fragrance (there is no teaching in Scavone that farnesol derivatives are effective as deodorants).  Since Kim is directed to an ingestible composition for the inhibition of cytochrome P450 there is insufficient motivation to modify Kim to include a personal care product for use on the exterior of the body.  It does not appear that a person of ordinary skill in the art would have motivation to modify Kim to be directed to a web having a plurality of fibers absent hindsight.    
Applicants note that with the exception of the aqueous carrier material for antiperspirant actives, Scavone explicitly teaches that the present invention does not include an antiperspirant active.  Applicant also notes that farnesol is only disclosed as 
The Office Action assertion that Kim would benefit form the antiperspirant properties of Scavone is not correct because the antiperspirant properties of Scavone are due to the presence of farnesol and since Kim already teaches farnesol in its drug composition, a further farnesol composition would be a redundant advantage.  
As Kim is directed to a drug composition for slowing the cellular metabolism of atRA, the Office has failed to set forth any rationale as to why a skilled artisan would see benefit in adding an antiperspirant effect to the drug composition of Kim, even if the antiperspirant effect could be attributed to the web of Scavone.  

        Applicants’ arguments regarding Kim and Scavone are not found to be persuasive.  A person of ordinary skill would incorporate a farnesol active that is disclosed as a deodorant active for a deodorant stick, personal cleansing bar or an aerosol antiperspirant into a wipe because it is known to use farnesol in wipes and absorbent articles in order to provide antiperspirant or deodorant ability as taught by Scavone.  In short, since it is known that farnesol works in treating disagreeable odors, and Kim teaches a farnesol derivative that is more effective than farnesol itself, a person or ordinary skill would incorporate this farnesol derivative in order to derive the benefit of better deodorizing and odor prevention. 

 It was known to use farnesol in wipes to provide antiperspirant or deodorant ability since this was taught by Scavone.   The use of a more potent derivative of farnesol for a purpose which farnesol was known to be used for and good for, does not destroy the purpose of Kim.     
It would not be a redundant advantage because Kim teaches a farnesol derivative that may be more potent than farnesol itself.  An improved product that is more effective is always of interest to a skilled artisan.  The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983). 



"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton."KSR, 550 U.S. at 421, 82 USPQ2d at 1397. "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle."Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ."Id. at 418, 82 USPQ2d at 1396.

Applicants’ argument that a skilled artisan would not have found it obvious to combine the teachings of Kim and Scavone absent hindsight is found to be unpersuasive.  The Examiner does not rely on upon improper hindsight reasoning because the rejection takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Applicant's disclosure.
Applicants’ assertion that the Examiner is using impermissible hindsight is not found to be persuasive because Applicants are not addressing or rebutting the motivations for combining the references that have been clearly set forth in the rejections.  
Additionally, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). 


Conclusion
No claims are allowed.  

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH CHICKOS whose telephone number is (571)270-3884.  The examiner can normally be reached on M-F 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SARAH  CHICKOS/
Examiner, Art Unit 1619



/DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619